
	
		I
		112th CONGRESS
		1st Session
		H. R. 2495
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Mr. Tierney (for
			 himself, Mr. Ellison,
			 Mr. Grijalva,
			 Mr. Jackson of Illinois, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  certain tax expenditures.
	
	
		1.Short title; table of
			 contents; etc
			(a)Short
			 titleThis Act may be cited
			 as the Tax Equity and Middle Class
			 Fairness Act of 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; etc.
					Title I—Termination of oil and gas tax preferences
					Sec. 101. Termination of enhanced oil recovery
				credit.
					Sec. 102. Termination of credit for producing oil and gas from
				marginal wells.
					Sec. 103. Termination of deduction for intangible drilling and
				development costs.
					Sec. 104. Termination of deduction for tertiary
				injectants.
					Sec. 105. Repeal exception to passive loss limitation for
				working interests in oil and natural gas properties.
					Sec. 106. Repeal percentage depletion for oil and natural gas
				wells.
					Sec. 107. Repeal domestic manufacturing tax deduction for oil
				and natural gas companies.
					Sec. 108. Increase geological and geophysical amortization
				period for independent producers to seven years.
					Title II—Termination of certain coal tax preferences
					Sec. 201. Repeal of deduction for development and exploration
				expenditures with respect to coal, lignite, or oil shale.
					Sec. 202. Repeal of domestic production activities deduction
				with respect to production of coal, lignite, or oil shale.
					Sec. 203. Repeal of percentage depletion with respect to coal,
				lignite, and oil shale.
					Sec. 204. Repeal of capital gain treatment of coal and lignite
				royalties.
					Title III—Modification of accounting rules
					Sec. 301. Repeal of last-in, first-out method of
				inventory.
					Sec. 302. Repeal of lower of cost or market method of
				inventory.
					Title IV—Individual tax expenditures
					Sec. 401. Limitation on itemized deductions to 28-percent rate
				bracket.
					Sec. 402. Repeal of foreign earned income
				exclusion.
					Sec. 403. Phase-out of health savings accounts.
					Sec. 404. Phase-out of Archer MSAs.
					Title V—Business related tax expenditures
					Subtitle A—Partnership interests held by partners providing
				services
					Sec. 501. Partnership interests transferred in connection with
				performance of services.
					Sec. 502. Income of partners for performing investment
				management services treated as ordinary income received for performance of
				services.
					Subtitle B—Tax expenditures relating to
				agribusiness
					Sec. 511. Elimination of expensing for fertilizer, etc.,
				otherwise chargeable to a capital account.
					Sec. 512. Elimination of expensing for multi-period livestock
				and crop production costs.
					Sec. 513. Repeal of capital gain treatment with respect to the
				sale of timber.
					Sec. 514. Elimination of expensing for timber and ornamental
				trees.
					Sec. 515. Elimination of amortization of reforestation
				expenditures.
					Sec. 516. Repeal of tax expenditure for horse
				breeders.
					Subtitle C—Other business tax expenditures
					Sec. 521. Termination of $25,000 exemption from passive loss
				rules for rental real estate activities.
					Sec. 522. Elimination of deduction for certain meal and
				entertainment expenses.
					Sec. 523. State and local bonds converted to direct subsidy
				bonds.
					Sec. 524. 28-percent rate for expanded direct subsidy build
				America bonds.
					Title VI—International tax expenditures
					Sec. 601. Allocation of expenses and taxes on basis of
				repatriation of foreign income.
					Sec. 602. Excess income from transfers of intangibles to
				low-taxed affiliates treated as subpart F income.
					Sec. 603. Limitations on income shifting through intangible
				property transfers.
					Sec. 604. Modifications of foreign tax credit rules applicable
				to dual capacity taxpayers.
					Title VII—Tax expenditure study
					Sec. 701. Study of extended tax expenditures.
				
			ITermination of oil
			 and gas tax preferences
			101.Termination of
			 enhanced oil recovery credit
				(a)In
			 GeneralSection 43 is amended by adding at the end the following
			 new subsection:
					
						(f)TerminationThis
				section shall not apply to any taxable year beginning after the date of the
				enactment of this
				subsection.
						.
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				102.Termination of
			 credit for producing oil and gas from marginal wells
				(a)In
			 GeneralSection 45I is amended by adding at the end the following
			 new subsection:
					
						(e)TerminationThis
				section shall not apply to any taxable year beginning after the date of the
				enactment of this
				subsection.
						.
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				103.Termination of
			 deduction for intangible drilling and development costs
				(a)In
			 GeneralSection 263(c) is amended by adding at the end the
			 following new sentence: This subsection shall not apply to any taxable
			 year beginning after the date of the enactment of this
			 sentence..
				(b)Conforming
			 AmendmentsParagraphs (2) and (3) of section 291(b) are each
			 amended by striking section 263(c), 616(a), and inserting
			 section 616(a).
				(c)Effective
			 DateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				104.Termination of
			 deduction for tertiary injectants
				(a)In
			 GeneralSection 193 is amended by adding at the end the following
			 new subsection:
					
						(d)TerminationThis
				section shall not apply to any taxable year beginning after the date of the
				enactment of this
				subsection.
						.
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				105.Repeal
			 exception to passive loss limitation for working interests in oil and natural
			 gas properties
				(a)In
			 generalSubsection (c) of
			 section 469 is amended by striking paragraph (3).
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				106.Repeal
			 percentage depletion for oil and natural gas wells
				(a)In
			 generalSection 613A is
			 amended by adding at the end the following new subsection:
					
						(f)TerminationAfter December 31, 2010, this section and
				section 611 shall not apply to any oil or gas
				well.
						.
				(b)Conforming
			 amendmentSection 613A(c)(1)
			 is amended by striking subsection (d) and inserting
			 subsections (d) and (f).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				107.Repeal domestic
			 manufacturing tax deduction for oil and natural gas companies
				(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by inserting after clause (iii) the following new
			 clause:
					
						(iv)production or extraction relating to any
				oil or
				gas.
						.
				(b)Conforming
			 amendmentSection 199(c)(4)(A)(i)(III) is amended by striking
			 , natural gas,.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				108.Increase
			 geological and geophysical amortization period for independent producers to
			 seven years
				(a)In
			 generalParagraphs (1) and
			 (4) of section 167(h) is amended by striking 24-month both
			 places it appears and inserting 7-year.
				(b)Conforming
			 amendmentSection 167(h) is amended by striking paragraph
			 (5).
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				IITermination of
			 certain coal tax preferences
			201.Repeal of deduction
			 for development and exploration expenditures with respect to coal, lignite, or
			 oil shale
				(a)Development
			 expendituresSection 616 is
			 amended by redesignating subsection (e) as subsection (f) and by inserting
			 after subsection (d) the following new subsection:
					
						(e)Special rule for
				expenditures for development of coal mine or depositNo deduction shall be allowed under this
				section for expenditures paid or incurred with respect to the development of a
				mine or other natural deposit for the production of coal, lignite, or oil
				shale.
						.
				
				(b)Exploration
			 expendituresSection 617 is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
					
						(i)Special rule for
				coal exploration expendituresNo deduction shall be allowed under this
				section for expenditures paid or incurred before the development stage for the
				purpose of ascertaining the existence, location, extent, or quality of any
				deposit of coal, lignite, or oil
				shale.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred after the date of the enactment of this
			 Act.
				202.Repeal of domestic
			 production activities deduction with respect to production of coal, lignite, or
			 oil shale
				(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4), as amended by this Act, is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting , or, and by adding at the end the
			 following new clause:
					
						(v)the lease, rental, license, sale, exchange,
				or other disposition of coal, lignite, or oil
				shale).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				203.Repeal of percentage
			 depletion with respect to coal, lignite, and oil shale
				(a)Oil
			 shaleParagraph (2) of
			 section 613(b) is amended—
					(1)by striking
			 subparagraph (B), and
					(2)by striking
			 United States— and all that follows through ore,
			 and and inserting the following: United States—gold, silver,
			 copper, and iron ore..
					(b)Coal and
			 ligniteParagraph (4) of section 613(b) is amended by striking
			 coal, lignite.
				(c)Conforming
			 amendmentSubparagraph (A) of section 613(b)(6) is amended by
			 striking except shale described in paragraph (2)(B) or (5) and
			 inserting except oil shale or shale described in paragraph
			 (5).
				204.Repeal of
			 capital gain treatment of coal and lignite royalties
				(a)In
			 general
					(1)Subsection (c) of
			 section 631 is amended—
						(A)by striking
			 coal (including lignite), or,
						(B)by striking
			 coal or each place it appears, and
						(C)by striking
			 or coal each place it appears.
						(2)Paragraph (2) of
			 section 1231(b) is amended by striking , coal,.
					(b)Clerical
			 amendments
					(1)The heading for section 631(c) is amended
			 by striking coal
			 or.
					(2)The heading for
			 section 1231(b)(2) is amended by striking , coal,.
					(c)Effective
			 dateThe amendments made by this section shall to taxable years
			 beginning after the date of the enactment of this Act.
				IIIModification of
			 accounting rules
			301.Repeal of
			 last-in, first-out method of inventory
				(a)In
			 generalSubpart D of part II of subchapter E of chapter 1 is
			 amended by striking sections 472 (relating to last-in, first-out inventories),
			 473 (relating to qualified liquidations of LIFO inventories), and 474 (relating
			 to simplified dollar-value LIFO method for certain small businesses).
				(b)Conforming
			 amendments
					(1)(A)Section 312(n) is
			 amended by striking paragraph (4) and by redesignating paragraphs (5) through
			 (8) as paragraphs (4) through (7), respectively.
						(B)Section 312(n)(7), as redesignated by
			 subparagraph (A), is amended—
							(i)by striking paragraphs (4)
			 and (6) in subparagraph (A) and inserting paragraph (5),
			 and
							(ii)by striking paragraph
			 (5) in subparagraph (B) and inserting paragraph
			 (4).
							(C)Section 56(g)(4)(D) is amended by
			 striking clause (iii) and by redesignating clause (iv) as clause (iii).
						(2)Section 1363 is
			 amended by striking subsection (d).
					(c)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of any taxpayer required by the
			 amendments made by this section to change its method of accounting for its
			 first taxable year beginning after the date of the enactment of this
			 Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)if the net amount
			 of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 is positive, such amount shall
			 be taken into account over a period of 8 years beginning with such first
			 taxable year.
						302.Repeal of lower
			 of cost or market method of inventory
				(a)In
			 generalSection 471 is amended by redesignating subsection (c) as
			 subsection (d) and by inserting after subsection (b) the following new
			 subsection:
					
						(c)Inventories
				taken into account at costA method of determining inventories
				shall not be treated as clearly reflecting income unless such method provides
				that inventories shall be taken into account at
				cost.
						.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of any taxpayer required by the
			 amendments made by this section to change its method of accounting for its
			 first taxable year beginning after the date of the enactment of this
			 Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)if the net amount
			 of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 is positive, such amount shall
			 be taken into account over a period of 8 years beginning with such first
			 taxable year.
						IVIndividual tax
			 expenditures
			401.Limitation on
			 itemized deductions to 28-percent rate bracket
				(a)In
			 generalThe Internal Revenue
			 Code of 1986 is amended by inserting after section 68 the following new
			 section:
					
						68A.Benefit of
				itemized deductions limited to 28-percent rate bracket
							(a)In
				generalIn the case of an
				individual whose adjusted gross income exceeds $200,000 ($250,000 in the case
				of a joint return), the amount of the itemized deductions otherwise allowable
				for the taxable year shall be reduced by an amount necessary to increase the
				amount of regular tax liability of the taxpayer to an amount that would be
				imposed if such deductions reduced the regular tax liability by not more than
				the amount such deductions would reduce the tax imposed by section 1 on taxable
				income within the 28-percent bracket amount.
							(b)Regular tax
				liabilityFor purposes of this section, the term regular
				tax liability has the meaning given such term by section 26(b).
							(c)Coordination
				with section 68This section
				shall apply after the application of section
				68.
							.
				(b)Alternative
			 minimum tax
					(1)In
			 generalSubsection (b) of section 55 is amended by adding at the
			 end the following new paragraph:
						
							(5)Coordination
				with section 68AIn the case of an individual, for purposes
				of paragraph (2), alternative minimum taxable income shall be determined by
				reducing the amount of any itemized deductions otherwise allowed in determining
				alternative minimum taxable income by an amount which bears the same ratio to
				the amount by which the itemized deductions of the taxpayer were reduced for
				the taxable year under section 68A as—
								(A)the amount of
				itemized deductions otherwise allowed in determining the alternative minimum
				taxable income for the taxable year, bears to
								(B)the aggregate
				amount of itemized deductions of the taxpayer for the taxable year (determined
				without regard to section
				68A).
								.
					(2)Conforming
			 amendmentParagraph (1) of section 56(b) is amended by adding at
			 the end the following new subparagraph:
						
							(G)Section
				68A not applicableSection 68A shall not
				apply.
							.
					(c)Clerical
			 amendmentThe table of sections for part I of subchapter B of
			 chapter 1 is amended by adding at the end the following new item:
					
						
							Sec. 68A. Benefit of itemized deductions
				limited to 28-percent rate
				bracket.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				402.Repeal of foreign
			 earned income exclusion
				(a)In
			 generalSubsection (a) of
			 section 911 is amended by striking for any taxable year— and all
			 that follows through the end and inserting for any taxable year the
			 housing cost amount of such individual..
				(b)Conforming
			 amendments
					(1)Subsection (f) of
			 section 86 is amended by inserting and at the end of paragraph
			 (2), by striking , and at the end of paragraph (3) and inserting
			 a period, and by striking paragraph (4).
					(2)Section 1401(a) is
			 amended by striking paragraph (11).
					(3)(A)Clause (i) of section
			 1411(a)(1)(B) is amended by striking modified.
						(B)Section 1411 is amended by striking
			 subsection (d) and by redesignating subsection (e) as subsection (d).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				403.Phase-out of
			 health savings accountsSection 223 is amended by adding at the end
			 the following new subsection:
				
					(i)Termination
						(1)DeductionNo deduction shall be allowed under
				subsection (a) with respect to amounts paid to health savings accounts after
				the date of the enactment of this subsection.
						(2)Tax treatment
				accountsSubsection (e) shall not apply with respect to income
				derived in taxable years beginning more than 2 years after the date of the
				enactment of this
				subsection.
						.
			404.Phase-out of
			 Archer MSAsSection 220 is
			 amended by adding at the end the following new subsection:
				
					(i)Termination
						(1)DeductionNo deduction shall be allowed under
				subsection (a) with respect to amounts paid to an Archer MSA after the date of
				the enactment of this subsection.
						(2)Tax treatment of
				accountsSubsection (e) shall
				not apply with respect to income derived in taxable years beginning more than 2
				years after the date of the enactment of this
				subsection.
						.
			VBusiness related
			 tax expenditures
			APartnership
			 interests held by partners providing services
				501.Partnership
			 interests transferred in connection with performance of services
					(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of section 83 is amended by redesignating
			 paragraph (4) as paragraph (5) and by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)Partnership
				interestsExcept as provided by the Secretary, in the case of any
				transfer of an interest in a partnership in connection with the provision of
				services to (or for the benefit of) such partnership—
								(A)the fair market
				value of such interest shall be treated for purposes of this section as being
				equal to the amount of the distribution which the partner would receive if the
				partnership sold (at the time of the transfer) all of its assets at fair market
				value and distributed the proceeds of such sale (reduced by the liabilities of
				the partnership) to its partners in liquidation of the partnership, and
								(B)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not
				apply.
								.
					(b)Conforming
			 amendmentParagraph (2) of section 83(b) is amended by inserting
			 or subsection (c)(4)(B) after paragraph (1)
			 .
					(c)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after the date of the enactment of this Act.
					502.Income of partners
			 for performing investment management services treated as ordinary income
			 received for performance of services
					(a)In
			 generalPart I of subchapter K of chapter 1 is amended by adding
			 at the end the following new section:
						
							710.Special rules
				for partners providing investment management services to partnership
								(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
									(1)In
				generalNotwithstanding section 702(b)—
										(A)any net income
				with respect to such interest for any partnership taxable year shall be treated
				as ordinary income, and
										(B)any net loss with
				respect to such interest for such year, to the extent not disallowed under
				paragraph (2) for such year, shall be treated as an ordinary loss.
										All items
				of income, gain, deduction, and loss which are taken into account in computing
				net income or net loss shall be treated as ordinary income or ordinary loss (as
				the case may be).(2)Treatment of
				losses
										(A)LimitationAny
				net loss with respect to such interest shall be allowed for any partnership
				taxable year only to the extent that such loss does not exceed the excess (if
				any) of—
											(i)the aggregate net
				income with respect to such interest for all prior partnership taxable years,
				over
											(ii)the aggregate net
				loss with respect to such interest not disallowed under this subparagraph for
				all prior partnership taxable years.
											(B)CarryforwardAny
				net loss for any partnership taxable year which is not allowed by reason of
				subparagraph (A) shall be treated as an item of loss with respect to such
				partnership interest for the succeeding partnership taxable year.
										(C)Basis
				adjustmentNo adjustment to the basis of a partnership interest
				shall be made on account of any net loss which is not allowed by reason of
				subparagraph (A).
										(D)Prior
				partnership yearsAny reference in this paragraph to prior
				partnership taxable years shall only include prior partnership taxable years to
				which this section applies.
										(3)Net income and
				lossFor purposes of this section—
										(A)Net
				incomeThe term net income means, with respect to
				any investment services partnership interest for any partnership taxable year,
				the excess (if any) of—
											(i)all items of
				income and gain taken into account by the holder of such interest under section
				702 with respect to such interest for such year, over
											(ii)all items of
				deduction and loss so taken into account.
											(B)Net
				lossThe term net loss means, with respect to such
				interest for such year, the excess (if any) of the amount described in
				subparagraph (A)(ii) over the amount described in subparagraph (A)(i).
										(b)Dispositions of
				partnership interests
									(1)GainAny
				gain on the disposition of an investment services partnership interest shall be
				treated as ordinary income and shall be recognized notwithstanding any other
				provision of this subtitle.
									(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
										(A)the aggregate net
				income with respect to such interest for all partnership taxable years,
				over
										(B)the aggregate net
				loss with respect to such interest allowed under subsection (a)(2) for all
				partnership taxable years.
										(3)Disposition of
				portion of interestIn the case of any disposition of an
				investment services partnership interest, the amount of net loss which
				otherwise would have (but for subsection (a)(2)(C)) applied to reduce the basis
				of such interest shall be disregarded for purposes of this section for all
				succeeding partnership taxable years.
									(4)Distributions of
				partnership propertyIn the case of any distribution of property
				by a partnership with respect to any investment services partnership interest
				held by a partner—
										(A)the excess (if
				any) of—
											(i)the fair market
				value of such property at the time of such distribution, over
											(ii)the adjusted
				basis of such property in the hands of the partnership,
											shall be taken into account as an
				increase in such partner’s distributive share of the taxable income of the
				partnership (except to the extent such excess is otherwise taken into account
				in determining the taxable income of the partnership),(B)such property
				shall be treated for purposes of subpart B of part II as money distributed to
				such partner in an amount equal to such fair market value, and
										(C)the basis of such
				property in the hands of such partner shall be such fair market value.
										Subsection
				(b) of section 734 shall be applied without regard to the preceding
				sentence.(5)Application of
				section 751In applying section 751(a), an investment services
				partnership interest shall be treated as an inventory item.
									(c)Investment
				services partnership interestFor purposes of this section—
									(1)In
				generalThe term
				investment services partnership interest means any interest in a
				partnership which is held (directly or indirectly) by any person if it was
				reasonably expected (at the time that such person acquired such interest) that
				such person (or any person related to such person) would provide (directly or
				indirectly) a substantial quantity of any of the following services with
				respect to assets held (directly or indirectly) by the partnership:
										(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
										(B)Managing,
				acquiring, or disposing of any specified asset.
										(C)Arranging
				financing with respect to acquiring specified assets.
										(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
										For
				purposes of this paragraph, the term specified asset means
				securities (as defined in section 475(c)(2) without regard to the last sentence
				thereof), real estate held for rental or investment, interests in partnerships,
				commodities (as defined in section 475(e)(2)), or options or derivative
				contracts with respect to any of the foregoing.(2)Exception for
				certain capital interests
										(A)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of
				income, gain, loss, and deduction which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
											(i)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in paragraph (1) and
				who are not related to the partner holding the qualified capital interest,
				and
											(ii)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
											(B)Special rule for
				no or insignificant allocations to nonservice providersTo the
				extent provided by the Secretary in regulations or other guidance, in any case
				in which the requirements of subparagraph (A)(ii) are not satisfied, items of
				income, gain, loss, and deduction shall not be taken into account under
				subsection (a) to the extent that such items are properly allocable under such
				regulations or other guidance to qualified capital interests.
										(C)Special rule for
				dispositionsIn the case of
				any investment services partnership interest any portion of which is a
				qualified capital interest, subsection (b) shall not apply to so much of any
				gain or loss as bears the same proportion to the entire amount of such gain or
				loss as—
											(i)the distributive share of gain or loss that
				would have been allocable to the qualified capital interest under subparagraph
				(A) if the partnership sold all of its assets immediately before the
				disposition, bears to
											(ii)the distributive
				share of gain or loss that would have been so allocable to the investment
				services partnership interest of which such qualified capital interest is a
				part.
											(D)Qualified
				capital interestFor purposes of this paragraph, the term
				qualified capital interest means so much of a partner’s interest
				in the capital of the partnership as is attributable to—
											(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest (determined without regard to section 752(a)),
											(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
											(iii)the excess (if
				any) of—
												(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest for taxable years to which this section applies, over
												(II)any items of
				deduction and loss so taken into account.
												The qualified capital interest
				shall be reduced by distributions from the partnership with respect to such
				interest for taxable years to which this section applies and by the excess (if
				any) of the amount described in clause (iii)(II) over the amount described in
				clause (iii)(I).(E)Treatment of
				certain loans
											(i)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor purposes of this paragraph, an investment
				services partnership interest shall not be treated as a qualified capital
				interest to the extent that such interest is acquired in connection with the
				proceeds of any loan or other advance made or guaranteed, directly or
				indirectly, by any other partner or the partnership (or any person related to
				any such other partner or the partnership).
											(ii)Reduction in
				allocations to qualified capital interests for loans from nonservice providing
				partners to the partnershipFor purposes of this paragraph, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in paragraph (1) to
				the partnership (or any person related to such partner) shall be taken into
				account in determining the qualified capital interests of the partners in the
				partnership.
											(3)Related
				personsA person shall be
				treated as related to another person if the relationship between such persons
				would result in a disallowance of losses under section 267 or 707(b).
									(d)Other income and
				gain in connection with investment management services
									(1)In
				generalIf—
										(A)a person performs
				(directly or indirectly) investment management services for any entity,
										(B)such person holds
				(directly or indirectly) a disqualified interest with respect to such entity,
				and
										(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
										any income
				or gain with respect to such interest shall be treated as ordinary income.
				Rules similar to the rules of subsection (c)(2) shall apply for purposes of
				this subsection.(2)DefinitionsFor
				purposes of this subsection—
										(A)Disqualified
				interest
											(i)In
				generalThe term disqualified interest means, with
				respect to any entity—
												(I)any interest in
				such entity other than indebtedness,
												(II)convertible or
				contingent debt of such entity,
												(III)any option or
				other right to acquire property described in subclause (I) or (II), and
												(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
												(ii)ExceptionsSuch
				term shall not include—
												(I)a partnership
				interest,
												(II)except as
				provided by the Secretary, any interest in a taxable corporation, and
												(III)except as
				provided by the Secretary, stock in an S corporation.
												(B)Taxable
				corporationThe term taxable corporation
				means—
											(i)a
				domestic C corporation, or
											(ii)a
				foreign corporation substantially all of the income of which is—
												(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
												(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
												(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(1).
										(e)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance to—
									(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section,
									(2)prevent the
				avoidance of the purposes of this section, and
									(3)coordinate this
				section with the other provisions of this title.
									(f)Cross
				referenceFor 40 percent penalty on certain underpayments due to
				the avoidance of this section, see section
				6662.
								.
					(b)Income from
			 investment services partnership interests not treated as qualifying income of
			 publicly traded partnershipsSubsection (d) of section 7704 is
			 amended by adding at the end the following new paragraph:
						
							(6)Income from
				investment services partnership interests not qualified
								(A)In
				generalItems of income and gain shall not be treated as
				qualifying income if such items are treated as ordinary income by reason of the
				application of section 710 (relating to special rules for partners providing
				investment management services to partnership).
								(B)Special rules
				for certain partnerships
									(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
										(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
										(II)Fifty percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
										(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
										(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
										(I)Substantially all
				of the assets of such partnership consist of interests in one or more publicly
				traded partnerships (determined without regard to subsection (b)(2)).
										(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
										(C)Transitional
				ruleIn the case of a partnership which is a publicly traded
				partnership on the date of the enactment of this paragraph, subparagraph (A)
				shall not apply to any taxable year of the partnership beginning before the
				date which is 10 years after the date of the enactment of this
				paragraph.
								.
					(c)Imposition of
			 penalty on underpayments
						(1)In
			 generalSubsection (b) of section 6662, as amended by section
			 512, is amended by inserting after paragraph (6) the following new
			 paragraph:
							
								(7)The application of
				subsection (d) of section 710 or the regulations prescribed under section
				710(e) to prevent the avoidance of the purposes of section
				710.
								.
						(2)Amount of
			 penalty
							(A)In
			 generalSection 6662, as amended by section 512, is amended by
			 adding at the end the following new subsection:
								
									(j)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(7), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
									.
							(B)Conforming
			 amendmentsSubparagraph (B) of section 6662A(e)(2) is
			 amended—
								(i)by
			 striking section 6662(h) and inserting subsection (h) or
			 (i) of section 6662, and
								(ii)by
			 striking gross
			 valuation misstatement penalty in the heading and
			 inserting certain
			 increased underpayment penalties.
								(3)Special rules
			 for application of reasonable cause exceptionSubsection (c) of
			 section 6664 is amended—
							(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively,
							(B)by striking
			 paragraph (2) in paragraph (4), as so redesignated, and
			 inserting paragraph (3), and
							(C)by inserting after
			 paragraph (1) the following new paragraph:
								
									(2)Special rule for
				underpayments attributable to investment management services
										(A)In
				generalParagraph (1) shall not apply to any portion of an
				underpayment to which this section applies by reason of subsection (b)(7)
				unless—
											(i)the relevant facts affecting the tax
				treatment of the item are adequately disclosed,
											(ii)there is or was
				substantial authority for such treatment, and
											(iii)the taxpayer
				reasonably believed that such treatment was more likely than not the proper
				treatment.
											(B)Rules relating
				to reasonable beliefRules similar to the rules of subsection
				(d)(3) shall apply for purposes of subparagraph
				(A)(iii).
										.
							(d)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earnings from self-Employment
						(1)Internal Revenue
			 CodeSection 1402(a) is amended by striking and at
			 the end of paragraph (16), by striking the period at the end of paragraph (17)
			 and inserting ; and, and by inserting after paragraph (17) the
			 following new paragraph:
							
								(18)Notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(1) with respect to any
				entity, any amount treated as ordinary income or ordinary loss of such
				individual under section 710 with respect to such entity shall be taken into
				account in determining the net earnings from self-employment of such
				individual.
								.
						(2)Social Security
			 ActSection 211(a) of the Social Security Act is amended by
			 inserting after paragraph (16) the following new paragraph:
							
								(17)Notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(1) of the Internal Revenue
				Code of 1986 with respect to any entity, any amount treated as ordinary income
				or ordinary loss of such individual under section 710 of such Code with respect
				to such entity shall be taken into account in determining the net earnings from
				self-employment of such
				individual.
								.
						(e)Conforming
			 amendments
						(1)Subsection (d) of
			 section 731 is amended by inserting section 710(b)(4) (relating to
			 distributions of partnership property), after to the extent
			 otherwise provided by.
						(2)Section 741 is
			 amended by inserting or section 710 (relating to special rules for
			 partners providing investment management services to partnership)
			 before the period at the end.
						(3)The table of sections for part I of
			 subchapter K of chapter 1 is amended by adding at the end the following new
			 item:
							
								
									Sec. 710. Special rules for partners providing investment
				management services to
				partnership.
								
								.
						(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after
			 December 31, 2009.
						(2)Partnership
			 taxable years which include effective dateIn applying section 710(a) of the Internal
			 Revenue Code of 1986 (as added by this section) in the case of any partnership
			 taxable year which includes December 31, 2009, the amount of the net income
			 referred to in such section shall be treated as being the lesser of the net
			 income for the entire partnership taxable year or the net income determined by
			 only taking into account items attributable to the portion of the partnership
			 taxable year which is after such date.
						(3)Dispositions of
			 partnership interestsSection
			 710(b) of the Internal Revenue Code of 1986 (as added by this section) shall
			 apply to dispositions and distributions after December 31, 2009.
						(4)Other income and
			 gain in connection with investment management servicesSection 710(d) of such Code (as added by
			 this section) shall take effect on January 1, 2010.
						(5)Publicly traded
			 partnershipsThe amendment
			 made by subsection (b) shall apply to taxable years beginning after December
			 31, 2009.
						BTax expenditures
			 relating to agribusiness
				511.Elimination of
			 expensing for fertilizer, etc., otherwise chargeable to a capital
			 accountSection 180 is amended
			 by adding at the end the following new subsection:
					
						(d)TerminationThis section shall not apply to taxable
				years beginning after December 31,
				2011.
						.
				512.Elimination of
			 expensing for multi-period livestock and crop production costsSubsection (d) of section 263A is amended by
			 adding at the end the following new paragraph:
					
						(4)TerminationThis subsection shall not apply to costs
				incurred after December 31, 2011, in taxable year ending after such
				date.
						.
				513.Repeal of
			 capital gain treatment with respect to the sale of timber
					(a)In
			 generalParagraph (2) of
			 section 1231(b) as amended by this Act, is amended—
						(1)by striking
			 timber and, and
						(2)by striking
			 Timber
			 or.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					514.Elimination of
			 expensing for timber and ornamental trees
					(a)In
			 generalParagraph (5) of
			 section 263A(c) is amended by striking This section and
			 inserting In the case of costs incurred before January 1, 2012, in
			 taxable year ending after such date, this section.
					(b)Conforming
			 amendmentSubparagraph (B) of section 448(d)(1) is amended by
			 inserting before the period at the end the following: (as in effect on
			 the day before the date of the enactment of the Tax Equity and Middle Class
			 Fairness Act of 2011).
					515.Elimination of
			 amortization of reforestation expendituresSection 194 is amended by adding at the end
			 the following new subsection:
					
						(e)TerminationThis section shall not apply with respect
				to expenditures paid or incurred after December 31,
				2011.
						.
				516.Repeal of tax
			 expenditure for horse breeders
					(a)In
			 generalClause (i) of section
			 168(e)(3) is amended to read as follows:
						
							(i)any race horse which is more than 2 years
				old at the time it is placed in
				service,
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					COther business tax
			 expenditures
				521.Termination of
			 $25,000 exemption from passive loss rules for rental real estate
			 activities
					(a)In
			 generalSection 469 is
			 amended by striking subsection (i).
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					522.Elimination of
			 deduction for certain meal and entertainment expenses
					(a)In
			 generalParagraph (1) of
			 section 274(n) is amended—
						(1)by striking
			 The amount allowable as a deduction and inserting No
			 deduction shall be allowed, and
						(2)by striking
			 activity, and all that follows through the period at the end and
			 inserting activity..
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					523.State and local
			 bonds converted to direct subsidy bonds
					(a)Termination of
			 tax exempt status of State and local bondsSection 103 is amended by adding at the end
			 the following new subsection:
						
							(d)TerminationThis section shall not apply to any
				obligations issued after December 31,
				2011.
							.
					(b)State and local
			 bonds treated as build America bonds
						(1)In
			 generalParagraph (1) of
			 section 54AA(d) is amended—
							(A)by striking
			 subparagraph (B) and by inserting and at the end of subparagraph
			 (A), and
							(B)in subparagraph
			 (A) by inserting (determined without regard to subsection (d)
			 thereof) after section 103.
							(2)Direct
			 subsidy
							(A)Subsection (g) of
			 section 54AA is amended to read as follows:
								
									(g)Direct subsidy
				for build America bonds issued after 2011
										(1)In
				generalIn the case of build America bonds issued after December
				31, 2011, no credit shall be allowed under this section with respect to such
				bond.
										(2)Cross
				referenceFor the credit to the issuer of build America bonds,
				see section
				6431.
										.
							(B)Section 6431 is
			 amended—
								(i)by
			 striking In the case of a qualified bond issued before January 1,
			 2011, in subsection (a) and inserting In the case of any build
			 America bond (as defined in section 54AA(d)) issued after December 31,
			 2011,,
								(ii)by
			 striking subsections (e) and (f), and
								(iii)by
			 striking qualified
			 bonds in the heading thereof and inserting
			 build America
			 bonds.
								(3)Private activity
			 bonds includedParagraph (1) of section 54AA(d) of such Code is
			 amended by striking (other than a private activity bond).
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2011.
					524.28-percent rate
			 for expanded direct subsidy build America bondsSubsection (b) of section 6431 is amended by
			 inserting (28 percent in the case of obligations issued after December
			 31, 2011) after 35 percent.
				VIInternational tax
			 expenditures
			601.Allocation of
			 expenses and taxes on basis of repatriation of foreign income
				(a)In
			 generalPart III of subchapter N of chapter 1 is amended by
			 inserting after subpart G the following new subpart:
					
						HSpecial Rules for
				Allocation of Foreign-Related Interest Deductions and Foreign Tax
				Credits
							
								Sec. 975. Deductions allocated to deferred foreign income may
				  not offset United States source income.
								Sec. 976. Amount of foreign taxes computed on overall
				  basis.
								Sec. 977. Application of subpart.
							
							975.Interest
				deductions allocated to deferred foreign income may not offset United States
				source income
								(a)Current year
				deductionsFor purposes of
				this chapter, foreign-related interest deductions for any taxable year—
									(1)shall be taken
				into account for such taxable year only to the extent that such deductions are
				allocable to currently-taxed foreign income, and
									(2)to the extent not
				so allowed, shall be taken into account in subsequent taxable years as provided
				in subsection (b).
									Foreign-related interest deductions
				shall be allocated to currently-taxed foreign income in the same proportion
				which currently-taxed foreign income bears to the sum of currently-taxed
				foreign income and deferred foreign income.(b)Interest
				deductions related to repatriated deferred foreign income
									(1)In
				generalIf there is repatriated foreign income for a taxable
				year, the portion of the previously deferred interest deductions allocated to
				the repatriated foreign income shall be taken into account for the taxable year
				as a deduction for interest expense allocated to income from sources outside
				the United States. Any such amount shall not be included in foreign-related
				interest deductions for purposes of applying subsection (a) to such taxable
				year.
									(2)Portion of
				previously deferred interest deductionsFor purposes of paragraph
				(1), the portion of the previously deferred interest deductions allocated to
				repatriated foreign income is—
										(A)the amount which
				bears the same proportion to such deductions, as
										(B)the repatriated
				income bears to the previously deferred foreign income.
										(c)Definitions and
				special ruleFor purposes of
				this section—
									(1)Foreign-related
				interest deductionsThe term foreign-related interest
				deductions means the total amount of deductions for interest expenses
				which would be allocated or apportioned to gross income from sources without
				the United States for the taxable year if both the currently-taxed foreign
				income and deferred foreign income were taken into account.
									(2)Currently-taxed
				foreign incomeThe term currently-taxed foreign
				income means the amount of gross income from sources without the United
				States for the taxable year (determined without regard to repatriated foreign
				income for such year).
									(3)Deferred foreign
				incomeThe term deferred foreign income means the
				excess of—
										(A)the amount that would be includible in
				gross income under subpart F of this part for the taxable year if—
											(i)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
											(ii)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952), over
											(B)the sum of—
											(i)all dividends
				received during the taxable year from controlled foreign corporations,
				plus
											(ii)amounts
				includible in gross income under section 951(a).
											(4)Previously
				deferred foreign incomeThe
				term previously deferred foreign income means the aggregate amount
				of deferred foreign income for all prior taxable years to which this part
				applies, determined as of the beginning of the taxable year, reduced by the
				repatriated foreign income for all such prior taxable years.
									(5)Repatriated
				foreign incomeThe term repatriated foreign income
				means the amount included in gross income on account of distributions out of
				previously deferred foreign income.
									(6)Previously
				deferred interest deductionsThe term previously deferred interest
				deductions means the aggregate amount of foreign-related interest
				deductions not taken into account under subsection (a) for all prior taxable
				years (determined as of the beginning of the taxable year), reduced by any
				amounts taken into account under subsection (b) for such prior taxable
				years.
									(7)Treatment of
				certain foreign taxes
										(A)Paid by
				controlled foreign corporationSection 78 shall not apply for purposes of
				determining currently-taxed foreign income and deferred foreign income.
										(B)Paid by
				taxpayerFor purposes of determining currently-taxed foreign
				income, gross income from sources without the United States shall be reduced by
				the aggregate amount of taxes described in the applicable paragraph of section
				901(b) which are paid by the taxpayer (without regard to sections 902 and 960)
				during the taxable year.
										(8)Coordination
				with section 976In determining
				currently-taxed foreign income and deferred foreign income, the amount of
				deemed foreign tax credits shall be determined with regard to section
				976.
									976.Amount of
				foreign taxes computed on overall basis
								(a)Current year
				allowanceFor purposes of
				this chapter, the amount taken into account as foreign income taxes for any
				taxable year shall be an amount which bears the same ratio to the total foreign
				income taxes for that taxable year as—
									(1)the
				currently-taxed foreign income for such taxable year, bears to
									(2)the sum of the
				currently-taxed foreign income and deferred foreign income for such
				year.
									The
				portion of the total foreign income taxes for any taxable year not taken into
				account under the preceding sentence for a taxable year shall only be taken
				into account as provided in subsection (b) (and shall not be taken into account
				for purposes of applying sections 902 and 960).(b)Allowance
				related to repatriated deferred foreign income
									(1)In
				generalIf there is
				repatriated foreign income for any taxable year, the portion of the previously
				deferred foreign income taxes paid or accrued during such taxable year shall be
				taken into account for the taxable year as foreign taxes paid or accrued. Any
				such taxes so taken into account shall not be included in foreign income taxes
				for purposes of applying subsection (a) to such taxable year.
									(2)Portion of
				previously deferred foreign income taxesFor purposes of
				paragraph (1), the portion of the previously deferred foreign income taxes
				allocated to repatriated deferred foreign income is—
										(A)the amount which
				bears the same proportion to such taxes, as
										(B)the repatriated
				deferred income bears to the previously deferred foreign income.
										(c)Definitions and
				special ruleFor purposes of
				this section—
									(1)Previously
				deferred foreign income taxesThe term previously deferred foreign
				income taxes means the aggregate amount of total foreign income taxes
				not taken into account under subsection (a) for all prior taxable years
				(determined as of the beginning of the taxable year), reduced by any amounts
				taken into account under subsection (b) for such prior taxable years.
									(2)Total foreign
				income taxesThe term
				total foreign income taxes means the sum of foreign income taxes
				paid or accrued during the taxable year (determined without regard to section
				904(c)) plus the increase in foreign income taxes that would be paid or accrued
				during the taxable year under sections 902 and 960 if—
										(A)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
										(B)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952).
										(3)Foreign income
				taxesThe term foreign
				income taxes means any income, war profits, or excess profits taxes paid
				by the taxpayer to any foreign country or possession of the United
				States.
									(4)Currently-taxed
				foreign income and deferred foreign incomeThe terms currently-taxed foreign
				income and deferred foreign income have the meanings given
				such terms by section 975(c)).
									977.Application of
				subpartThis subpart—
								(1)shall be applied
				before subpart A, and
								(2)shall be applied
				separately with respect to the categories of income specified in section
				904(d)(1).
								.
				(b)Clerical
			 amendmentThe table of subparts for part III of subpart N of
			 chapter 1 is amended by inserting after the item relating to subpart G the
			 following new item:
					
						
							Subpart H. Special Rules for Allocation of Foreign-Related
				Interest Deductions and Foreign Tax
				Credits.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				602.Excess income from
			 transfers of intangibles to low-taxed affiliates treated as subpart F
			 income
				(a)In
			 generalSubsection (a) of
			 section 954 is amended by inserting after paragraph (3) the following new
			 paragraph:
					
						(4)the foreign base company excess intangible
				income for the taxable year (determined under subsection (f) and reduced as
				provided in subsection (b)(5)),
				and
						.
				(b)Foreign base
			 company excess intangible incomeSection 954 is amended by
			 inserting after subsection (e) the following new subsection:
					
						(f)Foreign base
				company excess intangible incomeFor purposes of subsection (a)(4) and this
				subsection—
							(1)Foreign base
				company excess intangible income defined
								(A)In
				generalThe term foreign base company excess intangible
				income means, with respect to any covered intangible, the excess
				of—
									(i)the sum of—
										(I)gross income from
				the sale, lease, license, or other disposition of property in which such
				covered intangible is used directly or indirectly, and
										(II)gross income from
				the provision of services related to such covered intangible or in connection
				with property in which such covered intangible is used directly or indirectly,
				over
										(ii)115 percent of
				the costs properly allocated and apportioned to the gross income taken into
				account under clause (i) other than expenses for interest and taxes and any
				expenses which are not directly allocable to such gross income.
									(B)Same country
				income not taken into accountIf—
									(i)the sale, lease,
				license, or other disposition of the property referred to in subparagraph
				(A)(i)(I) is for use, consumption, or disposition in the country under the laws
				of which the controlled foreign corporation is created or organized, or
									(ii)the services
				referred to in subparagraph (A)(i)(II) are performed in such country,
									the
				gross income from such sale, lease, license, or other disposition, or provision
				of services, shall not be taken into account under subparagraph (A)(i).(2)Exception based
				on effective foreign income tax rate
								(A)In
				generalForeign base company excess intangible income shall not
				include the applicable percentage of any item of income received by a
				controlled foreign corporation if the taxpayer establishes to the satisfaction
				of the Secretary that such income was subject to an effective rate of income
				tax imposed by a foreign country in excess of 10 percent.
								(B)Applicable
				percentageFor purposes of subparagraph (A), the term
				applicable percentage means the ratio (expressed as a
				percentage), not greater than 100 percent, of—
									(i)the number of
				percentage points by which the effective rate of income tax referred to in
				subparagraph (A) exceeds 10 percentage points, over
									(ii)25 percentage
				points.
									(C)Treatment of
				losses in determining effective rate of foreign income taxFor
				purposes of determining the effective rate of income tax imposed by any foreign
				country—
									(i)such effective
				rate shall be determined without regard to any losses carried to the relevant
				taxable year, and
									(ii)to the extent the
				income with respect to such intangible reduces losses in the relevant taxable
				year, such effective rate shall be treated as being the effective rate which
				would have been imposed on such income without regard to such losses.
									(3)Covered
				intangibleThe term covered intangible means, with
				respect to any controlled foreign corporation, any intangible property (as
				defined in section 936(h)(3)(B))—
								(A)which is sold,
				leased, licensed, or otherwise transferred (directly or indirectly) to such
				controlled foreign corporation from a related person, or
								(B)with respect to
				which such controlled foreign corporation and one or more related persons has
				(directly or indirectly) entered into any shared risk or development agreement
				(including any cost sharing agreement).
								(4)Related
				personThe term related person has the meaning
				given such term in subsection
				(d)(3).
							.
				(c)Separate basket
			 for foreign tax creditSubsection (d) of section 904 is amended by
			 redesignating paragraph (7) as paragraph (8) and by inserting after paragraph
			 (6) the following new paragraph:
					
						(6)Separate
				application to foreign base company excess intangible income
							(A)In
				generalSubsections (a), (b),
				and (c) of this section and sections 902, 907, and 960 shall be applied
				separately with respect to each item of income which is taken into account
				under section 954(a)(4) as foreign base company excess intangible
				income.
							(B)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provides that related items of income may be aggregated
				for purposes of this
				paragraph.
							.
				(d)Conforming
			 amendments
					(1)Paragraph (4) of
			 section 954(b) is amended by inserting foreign base company excess
			 intangible income described in subsection (a)(4) or before
			 foreign base company oil-related income in the last sentence
			 thereof.
					(2)Subsection (b) of
			 section 954 is amended by adding at the end the following new paragraph:
						
							(7)Foreign base
				company excess intangible income not treated as another kind of base company
				incomeIncome of a
				corporation which is foreign base company excess intangible income shall not be
				considered foreign base company income of such corporation under paragraph (2),
				(3), or (5) of subsection
				(a).
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				603.Limitations on
			 income shifting through intangible property transfers
				(a)Clarification of
			 definition of intangible assetClause (vi) of section
			 936(h)(3)(B) is amended by inserting (including any section 197
			 intangible described in subparagraph (A), (B), or (C)(i) of subsection (d)(1)
			 of such section) after item.
				(b)Clarification of
			 allowable valuation methods
					(1)Foreign
			 corporationsParagraph (2) of section 367(d) is amended by adding
			 at the end the following new subparagraph:
						
							(D)Regulatory
				authorityFor purposes of the last sentence of subparagraph (A),
				the Secretary may require—
								(i)the valuation of
				transfers of intangible property on an aggregate basis, or
								(ii)the valuation of
				such a transfer on the basis of the realistic alternatives to such a
				transfer,
								in any
				case in which the Secretary determines that such basis is the most reliable
				means of valuation of such
				transfers..
					(2)Allocation among
			 taxpayersSection 482 is amended by adding at the end the
			 following: For purposes of the preceding sentence, the Secretary may
			 require the valuation of transfers of intangible property on an aggregate basis
			 or the valuation of such a transfer on the basis of the realistic alternatives
			 to such a transfer, in any case in which the Secretary determines that such
			 basis is the most reliable means of valuation of such
			 transfers..
					(c)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 transfers in taxable years beginning after December 31, 2011.
					(2)No
			 inferenceNothing in the amendment made by subsection (a) shall
			 be construed to create any inference with respect to the application of section
			 936(h)(3) of the Internal Revenue Code of 1986, or the authority of the
			 Secretary of the Treasury to provide regulations for such application, on or
			 before the date of the enactment of such amendment.
					604.Modifications of
			 foreign tax credit rules applicable to dual capacity taxpayers
				(a)In
			 generalSection 901 is amended by
			 redesignating subsection (n) as subsection (o) and by inserting after
			 subsection (m) the following new subsection:
					
						(n)Special rules
				relating to dual capacity taxpayers
							(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer to a foreign country or
				possession of the United States for any period with respect to combined foreign
				oil and gas income (as defined in section 907(b)(1)) shall not be considered a
				tax to the extent such amount exceeds the amount (determined in accordance with
				regulations) which would have been required to be paid if the taxpayer were not
				a dual capacity taxpayer.
							(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
								(A)is subject to a
				levy of such country or possession, and
								(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or
				possession.
								.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after December 31, 2011.
					(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
					VIITax
			 expenditure study
			701.Study of
			 extended tax expenditures
				(a)In
			 GeneralNot later than 180
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States, in consultation with the Secretary of the Treasury, shall
			 submit to Congress a report on each tax expenditure (as defined in section 3(3)
			 of the Congressional Budget Impoundment Control Act of 1974 (2 U.S.C. 622(3))
			 not terminated or modified by this Act.
				(b)Contents of
			 ReportSuch reports shall contain the following:
					(1)An explanation of
			 the tax expenditure and any relevant economic, social, or other context under
			 which it was first enacted.
					(2)A
			 description of the intended purpose of the tax expenditure.
					(3)An analysis of the
			 overall success of the tax expenditure in achieving such purpose, and evidence
			 supporting such analysis.
					(4)An analysis of the
			 extent to which further extending the tax expenditure, or making it permanent,
			 would contribute to achieving such purpose.
					(5)A
			 description of the direct and indirect beneficiaries of the tax expenditure,
			 including identifying any unintended beneficiaries.
					(6)An analysis of
			 whether the tax expenditure is the most cost-effective method for achieving the
			 purpose for which it was intended, and a description of any more cost-effective
			 methods through which such purpose could be accomplished.
					(7)A
			 description of any unintended effects of the tax expenditure that are useful in
			 understanding the tax expenditure’s overall value.
					(8)An analysis of how
			 the tax expenditure could be modified to better achieve its original purpose or
			 if such tax expenditure should be eliminated.
					
